696 P.2d 1205 (1985)
Joseph M. WISDEN, Plaintiff and Appellant,
v.
CITY OF SALINA, Defendant and Respondent.
No. 20168.
Supreme Court of Utah.
January 28, 1985.
Joseph M. Wisden, pro se.
D. Michael Jorgensen, Salina, for defendant and respondent.
PER CURIAM:
Plaintiff's vehicle was seized and impounded by the City of Salina pursuant to U.C.A., 1953, § 41-1-115 for lack of registration. Plaintiff filed a complaint in replevin for return of the vehicle and for damages for the seizure. In an unsigned minute entry dated August 22, 1984, the district court granted summary judgment in favor of the City of Salina. No judgment or order signed by the judge as required by Utah R.Civ.P. 58A(b) and (c) appears in the record.
An unsigned minute entry does not constitute a final judgment. See Wilson *1206 v. Manning, Utah, 645 P.2d 655 (1982), and cases cited therein. This appeal is therefore dismissed as it is improperly before this Court.
Dismissed. No costs awarded.